Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose a touch force sensor comprising: a first capacitive channel resonant circuit connected to a touch electrode disposed in a contact portion with which a finger comes into contact; a first oscillator configured to apply a first alternating current (AC) signal to the first capacitive channel resonant circuit; a capacitive determination circuit configured to: detect a first capacitive resonant frequency of a first electric signal formed in the first capacitive channel resonant circuit; and determine whether a finger comes into contact with the contact portion and whether a finger that comes into contact with the contact portion is a human finger based on the detected first capacitive resonant frequency; a first part exposed to an external force in a Z-axis direction, and configured to be elastically deformable along the Z-axis direction by the external force in the Z-axis direction; an inductive coil disposed on a substrate that is spaced apart from the first part; a first inductive channel resonant circuit coupled to the inductive coil, and configured to have a first inductive resonant frequency attributable to a first inductance formed in the inductive coil based on a displacement of the first part relative to the inductive coil; a second oscillator configured to apply a second AC signal to the first inductive channel resonant circuit; an inductive determination circuit configured to: receive a second electric signal formed in the first inductive channel resonant circuit; and determine the displacement of the first part and the external force in the Z-axis direction based on a first inductive resonant frequency of the second electric signal, a reference resonant circuit; and a reference oscillator configured to: have same characteristics as the first and second oscillators; and apply a reference AC signal to the reference resonant circuit, wherein the capacitive determination circuit receives a reference electric signal formed in the reference resonant circuit and determines whether a finger comes into contact with the contact portion and whether a finger that comes into contact with the contact portion is a human finger based on the detected first capacitive resonant frequency and a reference resonant frequency of the reference electric signal, and wherein the inductive determination circuit receives the reference electric signal and determines the displacement of the first part and the external force in the Z-axis direction based on the first inductive resonant frequency and the reference resonant frequency.

Regarding claim 9, the prior art of record fails to disclose a touch force sensor comprising: a first capacitive channel resonant circuit connected to a first touch electrode of a plurality of touch electrodes disposed in a contact portion with which a finger comes into contact; a second capacitive channel resonant circuit connected to a second touch electrode of the plurality of touch electrodes disposed in the contact portion with which the finger comes into contact; a capacitive determination circuit configured to: detect a first capacitive resonant frequency of a first electric signal generated by application of a first alternating current (AC) signal to the first capacitive channel resonant circuit; detect a second capacitive resonant frequency of a second electric signal generated by application of a second AC signal to the second capacitive channel resonant circuit; determine whether the finger comes into contact with a first touch electrode location corresponding to the first touch electrode of the contact portion based on the detected first capacitive resonant frequency; determine whether the finger comes into contact with a second touch electrode location corresponding to the second touch electrode of the contact portion based on the detected second capacitive resonant frequency; and determine whether a finger that comes into contact with the contact portion is a human finger based on the first capacitive resonant frequency and the second capacitive resonant frequency; a second part and configured to include a plurality of individual regions elastically deformable along the Z-axis direction by the external force in the Z-axis direction; a plurality of inductive coils disposed on a substrate that is spaced apart from 
the second part, configured to correspond to the plurality of individual regions, respectively, and disposed to be opposite to the plurality of individual regions, respectively; a first inductive channel resonant circuit coupled to a first inductive coil of the plurality of inductive coils, and configured to have a first inductive resonant frequency attributable to a first inductance formed in the first inductive coil based on a first displacement of a first individual region corresponding to the first inductive coil; a second inductive channel resonant circuit coupled to a second inductive coil of the plurality of inductive coils, and configured to have a second inductive resonant frequency attributable to a second inductance formed in the second inductive coil based on a second displacement of a second individual region corresponding to the second inductive coil; and an inductive determination circuit configured to: receive a third electric signal generated by application of a third AC signal to the first inductive channel resonant circuit and a fourth electric signal generated by application of a fourth AC signal to the second inductive channel resonant circuit; and determine the first displacement, the second displacement, a location at which the external force in the Z-axis direction is input, and the external force based on the first inductive resonant frequency of the third electric signal and the second inductive resonant frequency of the fourth electric signal.

Regarding claim 17, the prior art of record fails to disclose a method of operating a touch force sensor including a touch electrode disposed in a contact portion with which a finger comes into contact, a first part exposed to an external force in a Z- axis direction and configured to be 
circuit connected to the touch electrode; applying a second AC signal to a first inductive channel resonant circuit having a first inductive resonant frequency attributable to a first inductance formed in the inductive coil based on a displacement of the first part, coupled to the inductive coil, relative to the inductive coil; applying a reference AC signal to a reference resonant circuit; receiving, by a capacitive determination circuit, a first electric signal formed in the first capacitive channel resonant circuit under an influence of the first AC signal; receiving, by an inductive determination circuit, a second electric signal formed in the first inductive channel resonant circuit under an influence of the second AC signal; receiving, by the capacitive determination circuit and the inductive determination circuit, a reference electric signal formed in the reference resonant circuit; determining, by the capacitive determination circuit, whether a finger comes into contact with the contact portion and whether a finger that comes into contact with the contact portion is a human finger based on a first capacitive resonant frequency of the first electric signal and a reference resonant frequency of the reference electric signal; and determining, by the inductive determination circuit, the displacement of the first part and the external force in the Z- axis direction based on a first inductive resonant frequency of the second electric signal and the reference resonant frequency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623